—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for disability retirement benefits.
Petitioner’s application for disability retirement benefits under Retirement and Social Security Law article 15 was initially denied on the ground that she was not permanently incapacitated from the performance of her duties as a telecommunications specialist. After a hearing, the Comptroller found that there was insufficient medical evidence to warrant a finding that petitioner was permanently physically incapacitated from performing her duties as a dispatcher so as to entitle her to be retired for disability. The Comptroller, therefore, determined that petitioner had failed to sustain her burden of proving that she was physically or mentally incapacitated from the performance of gainful employment. A review of the record reveals substantial evidence to support the Comptroller’s determination and it must, accordingly, be upheld.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.